     Case 5:20-cv-00200-TBR Document 9 Filed 03/02/21 Page 1 of 2 PageID #: 62




253008
                                   Electronically Filed
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 20-CV-00200-TBR

LAYLA KUNKLE                                                                     PLAINTIFF

v.                      AGREED ORDER EXTENDING DEADLINE

TRIGG COUNTY FISCAL COURT
JASON BARNES, individually and in his capacity as
Trigg County Sheriff
DOUG LATHAM, individually and in his official capacity
MICHAEL PARKER, individually and in his official capacity
MAJOR JIMMY GODAIR, individually and in his official capacity
JEFF ARENA, individually and in his official capacity
TRIGG COUNTY BOARD OF EDUCATION
JAMES MANGELS, individually and in his official capacity                     DEFENDANTS

         The parties, by and through counsel, having agreed to an extension of time in which

Defendants must file responsive pleadings to the Complaint; and the Court now being otherwise

sufficiently advised;

         IT IS HEREBY ORDERED that Defendants’ responsive pleadings to Plaintiff’s Complaint

are due by no later than March 29, 2021.




cc: counsel
  Case 5:20-cv-00200-TBR Document 9 Filed 03/02/21 Page 2 of 2 PageID #: 63




HAVE SEEN AND AGREED:

  /s/ Wes Sullenger (with permission)
D. WES SULLENGER
SULLENGER LAW OFFICE, PLLC
629 WASHINGTON STREET
PADUCAH, KY 42003
wes@sullengerfirm.com
Attorney for Plaintiff

  /s/ Aaron D. Smith (with permission)
AARON D. SMITH
ENGLISH, LUCAS, PRIEST & OWSLEY, LLP
1101 COLLEGE STREET, P.O. BOX 770
BOWLING GREEN, KY 42102-0770
asmith@elpolaw.com
Attorneys for Trigg County Sheriff Defendants

  /s/ Thomas N. Kerrick (with permission)
THOMAS N. KERRICK
KERRICK BACHERT
1025 STATE STREET
BOWLLING GREEN, KY 42101
tkerrick@kerricklaw.com
Attorney for Doug Latham

  /s/ H. Randall Redding (with permission)
H. RANDALL REDDING
KING, DEEP AND BRANAMAN
127 NORTH MAIN STREET
HENDERSON, KY 42419-0043
rredding@kdblaw.com
Attorneys for Trigg County Board of Education

/s/ Stacey A. Blankenship
STACEY A. BLANKENSHIP
KRISTEN N. WORAK
KEULER, KELLY, HUTCHINS,
BLANKENSHIP & SIGLER LLP
100 S 4TH ST, SUITE 400
PADUCAH, KY 42001
EMAIL: sblankenship@kkhblaw.com
EMAIL: kworak@kkhblaw.com
Attorneys for Defendant Trigg County Fiscal Court




                                                2
